Citation Nr: 1455749	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  13-07 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for duodenal ulcer.

2.  Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1953 to February 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board notes that a claim of entitlement service connection for a specific diagnosis may also be read as including other diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the reopened service connection issue on appeal has been revised to include consideration of the other applicable diagnoses of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a gastrointestinal disability is REMANDED to the Agency of Original Jurisdiction.



FINDINGS OF FACT

1.  A November 1977 rating decision denied reopening a service connection claim for duodenal ulcer and the Veteran was notified of the decision, but did not perfect an appeal.

2.  Evidence added to the record since the November 1977 rating decision raises a reasonable possibility of substantiating the service connection claim for duodenal ulcer.


CONCLUSION OF LAW

New and material evidence was received and the service connection claim for duodenal ulcer is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014). 

The credibility of new evidence is presumed for the purpose of deciding whether it is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to VA.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination whether new evidence meets the definition of new and material evidence, the Board should consider whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A November 1977 rating decision denied reopening a service connection claim for duodenal ulcer.  The Veteran was notified of the decision and he expressed disagreement with it, but he did not perfect an appeal subsequent to a March 1977 statement of the case.  Therefore, that denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  

The evidence added to the record since November 1977 includes VA treatment and examination reports and the Veteran's statements and testimony in support of the claim.  An October 2011 private medical statement noted the Veteran had a history of dyspepsia, gastroesophageal reflux disease (GERD), gastritis, hiatal hernia, duodenal ulcer, and a component of irritable bowel.  A June 2011 VA examination report found a duodenal ulcer was not caused by, a result of, or related to symptoms in June 1955 of nausea, heartburn, sour stomach, pain in epigastrium, food intolerance, black stools, and an 18 pound weight loss.

Based upon the evidence of record, the Board finds that the evidence received since the November 1977 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence includes evidence not previously of record that may reasonably result in substantiation of the claim showing other gastrointestinal diagnoses.  The October 2001 report identified additional gastrointestinal disorders for which etiology opinions have not been provided.  Therefore, the claim must be reopened.  To that extent only, the appeal is allowed.



ORDER

New and material evidence was received to reopen the service connection claim for duodenal ulcer and to that extent only, the appeal is granted.


REMAND

A review of the record shows that the issue on appeal involves complex medical disorders with conflicting opinions as to etiology.  The pertinent evidence of record shows the Veteran was hospitalized in December 1954 with a history of coryza and symptoms including chills, fever, malaise, nausea, and deep cough productive of yellow, thick sputum.  The diagnosis was acute bronchitis.  He was discharged from active service in February 1955 and a December 1956 private medical statement noted he had been examined on June 2, 1955, with a history of having lost 18 pounds in the previous four months and complaints of nausea, heartburn, sour stomach, and pain in the epigastrium.  A January 1957 private medical statement noted he had been hospitalized in September 1956 and treated for active duodenal ulcer.

A May 1957 VA examination included an upper gastrointestinal service revealed irritability and constant deformity of the duodenal cap consistent with the residuals of chronic non-obstructive duodenal ulcer.  

A June 2011 VA examination report, in essence, found that the evidence associated with hospitalization one year and eight months after service revealed no clear documentation of duodenal ulcer and that a November 2001 upper gastrointestinal series revealed no evidence of ulcer.  It was also noted that VA treatment records did not include evidence of ulcer or treatment for ulcer.

An October 2011 private medical statement noted the Veteran had a history of dyspepsia, GERD, gastritis, hiatal hernia, duodenal ulcer, and a component of irritable bowel.  In light of the conflicting medical evidence of record, the Board finds that an additional VA examination is required by an appropriate medical specialist for an adequate determination.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all pertinent VA medical records not yet associated with the record.

2.  Then, schedule the Veteran for a VA examination by an appropriate medical specialist to determine the etiology of any gastrointestinal disability.  The examiner must review the record and must note that in the report.  All necessary examinations, tests, and studies should be conducted.  The examiner should provide the following opinions:

(a)  Diagnose all gastrointestinal disabilities found.

(b)  Is it at least as likely as not (50 percent probability or greater) that any present gastrointestinal disability (to include dyspepsia, GERD, gastritis, hiatal hernia, duodenal ulcer, or irritable bowel syndrome) was present in service or was incurred as a result of active service, or is related to the complaints and treatment during service?

(c)  Is it at least as likely as not (50 percent probability or greater) that a peptic (gastric or duodenal) ulcer was present within one year of separation from active service?

(d)  Is it at least as likely as not (50 percent probability or greater) that symptoms of a chronic gastrointestinal disease have been manifest continuously since separation from active service.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


